PER CURIAM.
Action to recover $20 damages caused by water from defendant’s premises, viz., a loft over that of plaintiffs. The evidence offered by plaintiff, not only failed to show defendant’s negligence, but did not overcome defendant’s proof that the water complained of came from a loft above that occupied by defendant. The *660damages awarded were not established by anything more than the "say-so of the witnesses.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.